DETAILED ACTION

  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

      Claims 1-22 are allowed.
Reasons for Allowance


      	The following is an examiner’s statement of reason for allowance:  The prior art specifically Thiele et al (Pub. No.: US 2018/0115799) and Baumgartner (Pub. No.: US 2006/0013565 A1) failed to anticipate claims 1, 9, and 17:            Thiele teaches method of detecting and synchronizing audio/video signals. At least one audio signal is detected by means of at least one microphone unit. Timestamps are generated and stored together with the detected audio signal in the microphone unit. An optical synchronization signal is output by the microphone unit, wherein the optical synchronization signal contains optical timestamps which are respectively associated with one of the generated timestamps. At least one video signal is detected by means of at least one camera unit. The video signal at least partially has the optical synchronization signal output by the microphone unit. The optical timestamps contained in the optical synchronization signal are extracted. The video signal and the audio signal are synchronized on the basis of the timestamps in the audio signal and the optical timestamps extracted from the detected optical synchronization signal (paragraph 011). Baumgartner teaches a method and apparatus for measuring and/or correcting audio/visual synchronization is disclosed. In one embodiment, a method for providing synchronization of a video signal and a corresponding audio signal associated with the audio/visual transmission includes detecting a triggering video event in the video signal and inserting a synchronization signal into the audio signal, where the synchronization signal is correlated to the triggering video event. In another embodiment, a method for measuring and optionally correcting the synchronization of the video signal and the audio signal includes detecting the triggering video event in the video signal, detecting the synchronization signal in the audio signal, and assessing the synchronization of the video signal and the audio signal in accordance with a time offset between the triggering video event and the synchronization signal. Implemented in conjunction, these two embodiments provide a method and apparatus for both measuring and correcting the end-to-end synchronization of an audio-video system (paragraph 0005).
However, Thiele and Baumgartner do not teach the limitation receiving, by the media control device, a first signal from the camera device, the first signal including at least a video component and a first audio component, the first audio component representing at least some audio communication of the video conference; receiving, by the media control device, a second signal from the microphone device, the second signal including at least a second audio component, the second audio component representing the at least some audio communication of the video conference; and the limitation modifying, by the media control device, the first signal based, at least in part, on the second signal and an adjusted first timestamp of the first signal; and sending, by the media control device, the modified first signal to at least one recipient device.          
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2651